Hon. Paul H. Brown
Fire Insurance Commissioner
Board of Insurance Commissioners
Austin, Texas
                   Opinion NO. v-1336.
                    Re: Constitutionalityof a rider
                        in the general appropriation
                        bill prescribing the method
                        of handling expense money
                        collected pursuant to Art.
Dear Sir:               4898, V.C.S.
          You have requested an opinion of this of-
fice regarding the constitutionalityof the following
rider in the general appropriationbill for the bien-
nium ending August 31, 1953:
          “Provided also that such sums as are
     received by the Fire Division as provided
     by Article 4898 R.C.S. shall be deposited
     to the DepartmentalSuspense Account in
     the State Treasury. Expenses of State Bm-’
     ployees incident to the investigations
     shall be paid from travel expenses herein-
     above appropriatedand such travel expense
     appropriationshall be reimbursed for the
     actual amounts ex ended under the provi-
     sions of Article t898 R.C.S.-by a transfer
     from the amount on deposit in the Depart-
     mental Suspense Account.‘I (H.B. 426 Acts
                R.S. 1951, ch. 499, p. 1238, at

            Your first question is as follows:
          “Is this ri’dervoid and of no effect
     by virtue of Section 35, Article 3 of the
     Constitutionby reason of the fact that
     the subject matter thereof is not quoted
     in the caption of H.B. No. 4261 (Refer-
     ence Attorney General’s opinion v-1254,
     dated August 25, 1951, and cases cited.)”
Hon. Paul H. Brown, page 2   (~-1.336)


          The general rule as to captions is stated
    an Antonio and A. P. RY. v. Statq 128 Tex. 33,
;? z.W.2.d680, 688 (1936), as followsl
          II      The generality of the title
            .. .
     is no objection to it so long as it is
     not made a cover to legislationwhich by
     no fair intendment can be considered as
     having a necessary or proper connection.
     Jo v. City of Terre11 (Tex.Civ.App,)
     13g S.W. 213, 215; city of Aransas Pass
     v. Keeling, Atty. Gen., 112 Tex. 339,
     247 s.w. 818.
          "'It would be burdensome if not in-
     tolerable to require that the title
     should be as full as the act itself. The
     word "title" implies that no such require-
     ment exists. The purpose of the constitu-
     tion-1 provision is merely to reasonably
     apprise the legislatorsof the contents
     of tne bill, to the end that surprise and
     fraud in legislationmay be prevented.'
     Doeppenschmidtv. I. & G. N. R.R. Co.,
     100 Tex. 532, 101 S.W. 1080, 1~181.~~
          Thus, so long as the title gives notice of
the contents of the body of the act, there is no evil
in generality. However, when the caption provisions
are narrow and restrictive,portions of the act broad-
er than the caption are unconstitutional. Att'y Gen.
Op. V-1253 (1951).
          We are of the opinion that the rider in
question properly falls under the following portion
of the caption to the general appropriationact: "An
Act . . . prescribingcertain specific procedures,
rules, regulations,restrictionsand limitations re-
lating to and governing the expendituresof appropria-
tions made herein . . .I1 The rider acl;;pr+aEe;thgor
funds collected by virtue of Article
certain designateduses and sets up the piocGd&g'for
utilizing the appropriation. The title provision is
general in form, but it gives sufficientnotice of
what is attempted by the riderj hence there is no vio-
lation of Article III, Section 35 of the Texas Consti-
tution.
Hon. Paul H. Brown, page 3         (v-1336)


               The remainder of your questions,deal with
the means of utilizing the required deposit, and
the answers depend on a determinationof whether this
rider attempts to incorporategeneral legislation
within an appropriationbill or to altar, amend, or
repeal a general statute. If the rider does make
                      it is unconstitutional. Att'y Gen.
:;:hvz2;Y3;i).           If not, the rider provisions must
be followed.
          Pour questions are as follows:
          "1s the rider invalid, illegal and in-
     effective by reason of the fact that it at-
     tempts to or does, in a general appropria-
     tion bill repeal, modify, or amend an
     existing iaw, to wit: Article 48981
          "Does the rider effectuallyrequire an
     insurance company requesting an investiga-
     tion of a fire and the State Insurance Com-
     mission to deposit in the State Treasury
     the funds evidencing the expenses of the
     State Fire Marshall or other suitable person
     to act for him, which funds are for expenses
     as provided in Article 48981
          "Are such funds, as provided in Article
     4898 as expenses for the State Fire Marshal
     or other suitable person designated to act
     for him under the General Statute Article
     4898, such funds as become subject to legis-
     lative control or regulationby rider direc-
     tion to an appropriationbill?"
           Article 4898, V.C.S.,      provides:
          "If for any reason the State.Pire.Mar-
     shall is unable to make any required investi-
     gation in person, he may designate the fire
     marshal of such city or town or some other
     suitable person to act for him; and such per-
     son so designated shall have the same author-
     ity as is herein given the State Fire Mar-
     shal with reference to the particular matter
     to be investigatedby him, and shall receive
     such compensationfor his services as the
     State Insurance Commission may allow. If the
Hon. Paul H. Brown, page 4   (v-1336)


    investigationof a fire is made at the
    request of an insurance company, or at
    the request of a policyholder sustain-
    ing loss, or at the request.of the mayor,
    town clerk or chief of the fire depart-
    ment of any city, village or town in
    which the fire occurred, then the expenses
    of the Fire Marshal, clerical expenses,
    witnesses and officers fees incident and
    necessary to such investigationshall be
    paid by such insurance company, or such
    policyholderof such city or town as the
    case may be, otherwise the expenses of
    such investigationare to be paid as part
    of the expenses of the State Insurance
    Commission. The party or parties, company
    or companies, requesting such investiga-
    tion, shall before such investigationis
    commenced deposit with the State Insur-
    ance Commission,an Amount of money in
    the judgment of sdid Commission sufficient
    to defray the expenses of said Fire Mar-
    shal in conducting such investigation.”
          The money that is required to be deposited
does not at the time of deposit become the property
of the State, since at that time its status is unde-
termined. Only that portion of the deposit equal to
the actual expenses of the investigatorwill become
State property, and the remainder, if any, continues
to be the property of the person or firm requestlng
the investigation. The Legislature has, by general
statute (Art. 4388, V.C.S.) provided for the hand-
ling of funds “the status oh which is undetermined,l*
as follows:
         “The State Treasurer shall receive
    daily from the head of each Department
    each of whom is specificallycharged w$th
    the duty of making same daily, a detailed
    list of all persons remitting money the
    status of which is undetermined or which
    is awaiting the time when it can finally
    be taken into the Treasury, together with
    the actual remittanceswhich the Treasurer
    shall cash and place in his vaults or in
    legally authorized depository banks, if
    the necessity arises. The report from the
Hon. Paul H. Brown, page 5   (~4336)


    General Land Office shall include all
    money for interest, principal
                             .    and
    leases of school, university, asylum
    and other lands. A deposit receipt
    shall be issued by the Comptrollerfor
    the daily total of such remittances
    from each Department; and the cashier
    of the Treasurer’sDepartment shall
    keep a cash book1 to be called Isus-
    pense cash book, in which to enter
    these deposit receipts, and any others
    issued for cash received for which no
    deposit warrants can be issued or when
    their issuance is delayed. As soon as
    the status of money so placed with the
    Treasurer on a deposit receipt is de-
    termined, it shall be transferredfrom
    the suspense account by placing the por-
    tion of it belonging to the State in
    the Treasury by the issuance of a depos-
    it warrant, and the part found not to
    belong to the State shall be refunded.
    When deposit warrants are issued, they
    shall be entered in this cash book, as
    well as any refunds, and the balance
    shall represent the aggregate of the
    items still in suspense. Refunds shall
    be made in a manner similar to that in
    present use, except that separate ser-
    ies of warrants shall be used for mak-
    ing such refunds, to be called ‘refund
    warrants,1 and such warrants shall be
    written and signed by the Comptroller
    and counter-signedby the ,Treasurerand
    charged against the suspense funds to’
    which they apply. Such warrants shall
    then’be returned to the Comptroller and
    delivered by him to the person entitled
    to receive them.”
          By the
        A,..  . terms of  the above
                                 _. Article,
                                       .     when the
status or tne aepositea money is aeterminea,--inyour
case, when the investigator% expense account is ap-
proved,--theTreasurer will transfer by warrant an
amount equal to the total of the expense account to the
Fire Insurance DivisionlsTravel Expense Account, from
which a warrant may be issued to the investigator,and
by a refund warrant return the remainder, if any, to
Hon. Paul H. Brown, page 6   (v-1336)


the person or firm requesting the investigation.
Q&Die1 v. Richcrq& 118 S.W.2d 935 (Tex. Civ. App.
1938), and Att'y Gen. Op. O-945 (1940).
          The rider in question does not attempt to
alter, amend, or repeal any general statute. The
provision requiring the money to be deposited to the
Department Suspense Account is in compliancewith
Article 4388, V.C.S. This portion of tk rider mere-
ly reiterates the general statute and has no other
legal effect. Att'y Gen. Op. C-1837 (1940). The ap-
propriation in the rider is for the purposes set out
by Article 4898, V.C.S. and as such is proper and
valid. Att'y Gen. Op. f-1267 (1951). Therefore, you
are advised that the method of operation provided by
Article 4388, V.C.S., and the rider to the general
appropriationbill is the proper method of handling
and accounting for the funds in question.


          The title to the general appropriation
     bill for the biennium ending August 31, 1953,
     is sufficientlybroad and general to include
     the rider (H.B. 426 Acts 52nd Leg. R.S.
     1951 ch. 499 pe 1328 at p* 1373)'regulat-
     ing $he dispo&tion of'funds deposited with
     the Board of Insurance Commissionersto de-
     fray the anticipated expenses of a fire in-
     vestigator.
          The rider does not attempt to alter,
     amend or repeal a general statute
     ly reiterates the requirementsof k?"4$%~-
     V.C.S., a general statute prescribingthe
     method for handling funds "the status of which
     is undetermined.n
                               Yours very truly,
APPROVED:                        PRICE DANIEL
                               Attorney General
C. K. Richards
Trial & Appellate Division
Jesse P. Luton, Jr.            ,,rw~d~
Reviewing Assistant              E. Wa      Thode
                                         Assistant
Charles D. Mathews
First Assistant
EW.:wb